EXHIBIT 10.3

SIXTH AMENDMENT TO LEASE

                                           (Elk Grove)

  

 

 

THIS SIXTH AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
the 31st day of March, 2020, by and between Syufy Enterprises, L.P., a
California limited partnership (“Landlord”) and Century Theatres, Inc., a
California corporation (“Tenant”).  Capitalized terms used in this Amendment
without definition shall have the meanings ascribed to such terms in the Lease
(as hereinafter defined).

 

RECITALS

 

A.

Landlord, as landlord, and Century Theatres of California, Inc. (“Original
Tenant”), as tenant, entered into that certain Lease, dated December 1, 1995 (as
amended, the “Lease”), pursuant to which Landlord leased to Original Tenant and
Original Tenant leased from Landlord that certain Premises located at 9349 Big
Horn Boulevard, Elk Grove, CA 95758, which Premises are more particularly
described in the Lease.

 

B.

Tenant has succeeded to the interests and assumed the obligations of Original
Tenant as the tenant under the Lease.

 

C.

Tenant has requested Landlord to agree to certain modifications to the amount of
Annual Fixed Rent due under the Lease, and Landlord agrees to such modifications
upon the terms and conditions contained herein.

 

AGREEMENTS

 

             NOW, THEREFORE, in consideration of the mutual covenants,
conditions and agreements herein contained, Landlord and Tenant hereby agree
that the Lease shall be and is hereby amended as follows:

 

1.Recitals Incorporation.  All of the provisions of the Recitals set forth above
are incorporated into this Agreements section of this Amendment.

 

2.Modifications To Annual Fixed Rent.  Notwithstanding any provision in the
Lease to the contrary, the monthly amount of Annual Fixed Rent due under the
Lease shall be as follows for the following periods only:

 

April 1, 2020 - June 30, 2020No Annual Fixed Rent due per month

July 1, 2020 – December 31, 2020$144,603.02 Annual Fixed Rent per month

 

3.Lease in Full Force and Effect.  Effective as of the date of this Amendment,
the provisions of this Amendment are expressly incorporated into the provisions
of the Lease, and the provisions of this Amendment shall become effective on the
date of this Amendment, unless a different date for the effectiveness of a
provision of this Amendment is specifically indicated herein.  Except as
specifically amended by this Amendment, the Lease shall continue in full force
and effect for the balance of the Lease Term.  In the event of any conflict
between the provisions of the Lease and the provisions of this Amendment, the
provisions of this Amendment shall supersede and prevail.

  

4.Authority.  Tenant represents and warrants to Landlord that Tenant is duly
authorized to enter into this Amendment and that all required consents and
approvals of any lender or other third party required for Tenant’s execution of
this Amendment have been obtained. Landlord represents and warrants

1

 

--------------------------------------------------------------------------------

EXHIBIT 10.3

to Tenant that Landlord is duly authorized to enter into this Amendment and that
all required consents and approvals of any lender or other third party required
for Landlord’s execution of this Amendment have been obtained.

  

5.Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, but any number of which, taken
together, shall constitute one and the same instrument.  This Amendment shall
not become effective as an amendment or modification to the Lease unless and
until it has been executed and delivered by Landlord and Tenant.

 

6.Successors and Assigns.  This Amendment shall bind, and inure to the benefit
of, the parties hereto and their respective successors and assigns.

 

7.Further Instruments.  The parties hereto covenant and agree that they shall
execute such other and further instruments and documents as are or may become
necessary or convenient to effectuate and carry out the objectives of this
Amendment.

 

8.No Oral Agreements.  This Amendment contains the entire agreement between
Landlord and Tenant with respect to the subject matter hereof.  It is understood
that there are no oral agreements between Landlord and Tenant affecting the
Lease as hereby amended, and this Amendment supersedes and cancels any and all
previous negotiations, representations, agreements and understandings, if any,
between Landlord and Tenant and their respective agents and employees with
respect to the subject matter hereof, and none shall be used to interpret or
construe the Lease as hereby amended.  Except as herein otherwise provided, no
alteration, amendment, change, or addition to the Lease shall be binding upon
Landlord or Tenant unless reduced to writing and signed by Landlord and Tenant.

 

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Amendment as of
the date first written above.

 

LANDLORD:TENANT:

 

Syufy Enterprises, L.P., Century Theatres, Inc.,

a California limited partnershipa California corporation

 

    By: Syufy Properties, Inc., a California By: /s/ Jay Jostrand

          Corporation

    Its: General Partner Name: Jay Jostrand

    By:  /s/ William VierraIts: EVP – Real Estate

 

    Name:  William Vierra          

 

    Its: Sr. Vice President

 

 

 

 

2

 